Case 1:21-cv-22108-JEM Document 6 Entered on FLSD Docket 06/29/2021 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 1:21-cv-22108-JEM

 DOUG LONGHINI,

       Plaintiff,

 v.

 SUNSET REAL ESTATE, INC., and
 STRANGE BEAST LLC,

      Defendants.
 __________________________/

  UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Pursuant to F.R.C.P. 6(b) and Southern District of Florida Local Rule 7.1(a)(1)(J)

 and 7.1(a)(3), Defendant, SUNSET REAL ESTATE, INC. (“Defendant”), through counsel,

 files this unopposed motion for an extension of time to respond to Plaintiff’s Complaint

 [DE 1], and as grounds states as follows:

                                       Background

       1.      On or about June 10, 2021, the Plaintiff served its Complaint [DE 1] on

 Defendant. Defendant’s response is due on or before Thursday, July 1, 2021.

       2.      Plaintiff’s Complaint [DE 1] is a claim under the Americans with Disabilities

 Act (“ADA”) against Defendant, the owner of a commercial property in Miami, Miami-Dade

 County, Florida.

       3.      Defendant requests a twenty-five (25) day extension of time to respond to

 the Complaint [DE 1].
Case 1:21-cv-22108-JEM Document 6 Entered on FLSD Docket 06/29/2021 Page 2 of 3
 Longhini v. Sunset Real Estate, Inc., et. al.
 Case No.: 1:21-cv-22108-JEM
 Motion for Extension of Time
 Page 2

                                            Good Cause

        4.      Undersigned counsel has been retained and is in need of additional time to

 properly investigate the ADA issues, prepare a response to Plaintiff’s Complaint [DE 1]

 and see if the issues can be resolved with the Plaintiff.

        5.      This Motion is made within the time permitted by the applicable rules of

 procedure, and no party would be unduly prejudiced by the granting of this Motion.

                               Local Rule 7.1(a)(3) Certification

        6.      Pursuant to Local Rule 7.1(a)(3), the undersigned certifies that he has

 communicated with counsel for Plaintiff who does not oppose the proposed twenty-five

 (25) day extension of time.


        WHEREFORE, Defendant, SUNSET REAL ESTATE, INC., respectfully requests

 an extension of time of twenty-five (25) days to respond to Plaintiff’s Complaint, and for

 such other and further relief as the Court deems just and proper.

                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 29, 2021, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

 being served this day on all counsel of record identified on the Service List below via

 transmission of Notices of Electronic Filing generated by CM/ECF.

                                                 Respectfully Submitted,

                                                 BY:   /s/ Robert T. Slatoff
                                                       Robert T. Slatoff, Esq.
                                                       Florida Bar No. 816116
                                                       Constantina A. Mirabile
                                                       Florida Bar No. 90853
                                                       Counsel for Defendant
Case 1:21-cv-22108-JEM Document 6 Entered on FLSD Docket 06/29/2021 Page 3 of 3
 Longhini v. Sunset Real Estate, Inc., et. al.
 Case No.: 1:21-cv-22108-JEM
 Motion for Extension of Time
 Page 3

                                                  FRANK WEINBERG & BLACK, P.L.
                                                  1875 N.W. Corporate Boulevard
                                                  Suite 100
                                                  Boca Raton, FL 33431
                                                  Tel.: (561) 989-0700
                                                  E-mail: rslatoff@fwblaw.net
                                                  E-mail: camirabile@fwblaw.net
                                                  E-mail: jwright@fwblaw.net


                                          SERVICE LIST

     DOUG LONGHINI v. SUNSET REAL ESTATE, INC. and STRANGE BEAST LLC
                         Case No. 1:21-cv-22108-JEM
             United States District Court, Southern District of Florida

   Anthony J. Perez, Esq.                        Robert T. Slatoff, Esq.
   Fla. Bar No.: 535451                          Fla. Bar No. 816116
   Beverly Virues                                Constantina A. Mirabile
   Fla. Bar No.: 123713                          Florida Bar No. 90853
   E-Mail: ajperez@lawgmp.com                    E-Mail: rslatoff@fwblaw.net
   E-Mail: bvirues@lawgmp.com                    E-Mail: camirabile@fwblaw.net
   GARCIA-MENOCAL & PEREZ P.L.                   FRANK WEINBERG & BLACK, P.L.
   4937 S.W. 74th Court                          1875 N.W. Corporate Boulevard
   Miami, Florida 33155                          Suite 100
   Tel: (305) 553-3464                           Boca Raton, FL 33431
   Counsel for Plaintiff                         Tel.: (561) 989-0700
   Via CM/ECF                                    Counsel for Defendant, Sunset Real
                                                 Estate, Inc.
                                                 Via CM/ECF
